DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 8 July 2022 has been entered. Claim(s) 1-13 and 15-16 is/are pending in this application and examined herein. Claim(s) 1-11, 13-15 are amended. Claim(s) 14 is/are cancelled. Claim(s) 16 is/are new.

Claim Status Indicator Notice
The amendment filled 8 July 2022 uses the claim indicator “withdrawn-currently amended” for claims 13 and 15. The Examiner notes that claims 13 and 15 are no longer subjected to restriction as the restriction requirement was withdrawn in the Office Action mailed 10 March 2022. As the Applicant has also submitted arguments regarding claims 13 and 15, the claims are examined in the Office Action as not withdrawn. 

Status of Claim Objections/Rejections
The objections to the drawings are withdrawn in view of the new drawings submitted 8 July 2022.
The objection to the specification is withdrawn in view of the amended specification submitted 8 July 2022.
The objections to claims 2 and 4 are withdrawn in view of the amendments to claims 2 and 4.
The rejections under 35 USC 112(b) to claims 1-12 as being indefinite are withdrawn in view of the amendments to claim(s) 1-11.
The rejection under 35 USC 112(b) to claim 3 for having insufficient antecedent basis is withdrawn in view of the amendment to claim 3.
The rejection under 35 USC 112(b) to claim 7 for having insufficient antecedent basis is withdrawn in view of the amendment to claim 7.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 13: "a control unit... configured to… determine and modify a distance between the support and the plasma torch…modify a composition of the at least one of the plasma-producing gas and the at least one additive gas…" where in order to perform the claimed functions, the control unit is further limited by the specification to include a calculator able to control the position of the matrix support and control the plasma torch and the composition of the gas entering the plasma-generating chamber in order to control the composition of the plasma and an interface adapted to link the control unit to the various other components of the system (pg. 10 line 16 - pg. 11 line 16). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single species" in line 20.  There is insufficient antecedent basis for this limitation as while there is mention of “a species” in line 1, there is no prior mention in the claim of “a single species”, making unclear whether the “single species” refers to the species that is extracted according to the preamble, or some other species. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claims 1 recites the limitation “setting a distance… as a function” in line 19. The limitation is ambiguous as neither claim 1 nor the instant specification describe sufficient detail (ex. mathematical relationships) regarding the “function” that one of ordinary skill could interpret how spectroscopy data is interpreted and processed to set the distance between the plasma torch and movable support. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 5 recites the limitation “comprising adjusting respective flows of the plasma-producing gas and the additional gas… to adjust a partial pressure of the additional gas”. The claim is ambiguous as it is unclear how adjusting the flow of plasma-producing gas would affect the partial pressure of the additional gas, as a partial pressure of a gas only depends on the concentration of that gas, not the concentration of other gases in a volume. Correction is required. 
Claim 10 recites the limitation “each of the extracted species”. There is insufficient antecedent basis for this limitation in the claim as neither claim 10 nor dependent claim 1 discloses extracting more than one species, making unclear whether the species (singular) of claim 1, or multiple unrelated species are being further limited by the claim. Correction is required.
Claim 12 recites the limitation “a series of metallic species”. The claim is ambiguous as neither claim 12 nor dependent claim 1 discloses extracting more than one species, making unclear whether the species (singular) of claim 1, or multiple unrelated species are being further limited by the claim. Correction is required.
Claim 13 recites the limitation “modify a distance between the support and the plasma torch as a function of a composition of the monitored excited elements”. The claim is ambiguous as neither claim 1 nor the instant specification describe sufficient detail (ex. mathematical relationships) regarding the “function” that one of ordinary skill could interpret how spectroscopy data is to be interpreted and processed to set the distance between the plasma torch and movable support. Correction is required. Claims 15-16 are rejected due to their dependence on claim 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi (JP 2007268464 A, machine translation, original figures), hereinafter Uchiumi, in view of Alden et al (US 5125963 A), hereinafter Alden, Cusick et al. (US 5548611 A) Cusick, and evidentiary references Dictionary of Materials and Testing, hereinafter Dictionary of Materials.
Regarding claim 1, Uchiumi teaches a method for recycling waste materials processed with a transparent conductive film, and the metals, metal compounds, substrates, and recycling equipment obtained by the method (Title), where it is preferable to separate metals and/or metal compounds and/or organic substances from the substrate of the display by plasma treatment (a process for extracting a species of a plurality of species from a matrix; [0031]) The Examiner notes that the instant application defines a “matrix” as simply “a piece of material” (page 1, line 6, instant specification), thus Uchiumi reads on extracting from a matrix. Uchiumi further teaches in Fig. 4 apparatus 401 includes a plasma generator and a reaction furnace 414 containing a processed object 413 placed on an unlabeled support, plasma 409, and a plasma generator including a torch 403 (injecting a plasma into an extraction chamber by a plasma torch; [0071]). Uchiumi teaches examples of the raw material gas supplied to the plasma generator used include oxygen gas, nitrogen gas, air, steam, helium gas, argon, carbon dioxide, hydrogen gas, methane gas, ammonia gas, fluorine gas, and any mixture of these gases may be used [0075]. The Examiner notes a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP § 2112 (III). As the instant application discloses argon as a preferred plasma-producing gas [Page 8, paragraph 4 of the instant specification], argon as taught in Uchiumi would comprise a “plasma producing gas”, and when a mixture of gases including argon is used, Uchiumi reads on wherein the plasma is formed from a plasma generating gas and an additional gas. Uchiumi further teaches the components of the gas entering from the gas supply path 308 due to the electric discharge collide with the electrons accelerated at high speed, so that they are ionized, dissociated, and excited, and various ions and radicals caused by the components of the gas are generated which act on the metal, metal compound, organic substance, etc. (the additional gas having a composition selected to react with a chemical composition of the species to be extracted from the matrix, reacting atoms of the additional gas with the species to be extracted; [0061]). Uchiumi further teaches when an indium component or the like becomes a state other than a solid such as a liquid or a gas due to the radical action or heat action of plasma and adheres to the inner wall or the like inside the apparatus, for example, the inside of the furnace, a protective sheet may be provided inside the device so that the adhered indium component can be recovered from the protective sheet on a regular basis, which one of ordinary skill would recognize is placed on the furnace wall to prevent buildup of indium compounds on the furnace wall itself (collecting on a plate, exterior to the plasma, the molecules of the species extracted from the matrix; [0079]).
Uchiumi further teaches in Fig. 5 that indium compound is the target metal, where the indium component rides on the air flow and moves to the suction mechanism 505, with the indium component being in a state other than a solid such as a gas due to the radical action or thermal action of plasma (reacting atoms of the additional gas of the plasma with the species to be extracted to form molecules at a surface of the matrix such that the species is vaporized and extracted from the matrix; [0079]), and the indium component becomes a fluid state and that indium oxide vaporizes at 850 °C [0079]. Uchiumi further teaches components of the gas entering from the gas supply path 308 due to the electric are ionized, dissociated, and excited, and various ions and radicals caused by the components of the gas are generated [0061], the presence of a plasma observation means which is used to control the frequency and addition of radicals to the furnace [0076], but does not teach the type of plasma observation means used.
Alden teaches a metallurgical controlling method (Title), by means of optical spectrometry whereby one first determines characteristic emissions or absorptions and identifies the atomic or molecular origin of the emissions/absorptions, that one during a running process records changes in the characteristic emissions/absorptions and relates these changes to the condition of the process and with reference hereto controls the process (continuously monitoring by optical emission spectroscopy; Abstract). Alden further teaches one calculates preferably the ratio between intensities of at least two emitting products and/or the intensities at least two different wave lengths of one emitting product (Col. 2 lines 28-31). The Examiner notes that while Alden does not use the term “excited elements”, excitation index is defined by Dictionary of Materials to be the ratio of the intensities of two spectral lines of an element with different excitation energies. As Alden compares the ratio of light intensities of the emitted products, Alden clearly relies on monitoring excited elements, reading on monitoring a composition of excited elements extracted from the matrix and contained in the plasma. Alden further teaches a solution to the problem in the art where visual observation proves imprecise in effectively observing plasma smelting processes and in determining when to interrupt a smelting process, which is solved by the invention of Alden (Col. 1 lines 21-24, Col. 2 lines 16-19) and employing the signal as an input signal to means for varying process control parameters affecting the individual process stages (Claim 1 (e) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical spectrometry-based control method of Alden as the plasma-observation means of Uchiumi to monitor the excited elements to incorporate more precise analysis of the process to more efficiently vary process control parameters, improving control output over the  frequency of the power supply. Doing so would have been further obvious as Uchiumi does not teach a specific plasma observation means and one of ordinary skill would look to the art to find a suitable and advantageous means of doing so.
Modified Uchiumi further teaches the distance from the plasma generating portion to the base material is not particularly limited, for example several mm to several m (Uchiumi: [0062]), and recovering indium oxide selectively at 850 °C (Uchiumi: [0079]), and that with optical spectroscopy temperature can easily be followed in a process by recording and comparing the intensities in different emission/absorption bands from one and the same molecule and/or the width of an emission/absorption band from one and the same molecule (Alden: Col. 5 lines 33-38) but does not teach controlling the temperature in the reaction furnace.
Cusick teaches a method for the melting, combustion or incineration of materials and apparatus therefor (Title), where an arc plasma furnace comprises a melter shell 22 and melter hood 24, the melter shell 22 containing the materials melted in a molten pool 36 (a matrix disposed on a support within the extraction chamber; Col. 8 lines 7-29). Cusick further teaches the melter shell 22 and melter hood 24 can be moved vertically relative to each other to adjust the position of the torches relative to the melt pool and that adjusting the distance between the torches and the material processed is used to control temperature of the materials (a moveable support, setting a distance between the movable support and the plasma torch; Col. 5 lines 7-10, Claim 7, Col. 12 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a movable support as taught by Cusick to control the distance between the plasma torch and the matrix and support of modified Uchiumi to maintain a temperature of the matrix at 850 °C in order to selectively recover indium oxide, improving the recovery of indium oxide from the waste materials. Doing so would have been further obvious as Uchiumi teaches the distance between the support and the torch is not particularly limited. 
It would have been further obvious to use optical spectroscopy as taught by modified Uchiumi to control the movable support as modified Uchiumi teaches optical spectroscopy to easily measure temperature, and doing so would not require a separate temperature detection means. 
Regarding claim 2, modified Uchiumi teaches the distance from the plasma generating portion to the base material is set by moving the movable support relative to the torch (Cusick: Col. 5 lines 7-10, Claim 7, Col. 12 lines 11-19)
Regarding claim 3, modified Uchiumi teaches examples of the raw material gas supplied to the plasma generator used include oxygen gas, nitrogen gas, air, steam, helium gas, argon, carbon dioxide, hydrogen gas, methane gas, ammonia gas, fluorine gas, and any mixture of these gases may be used (Uchiumi: [0075]). The Examiner notes a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP § 2112 (III). As the instant application discloses argon as a preferred plasma-producing gas [Page 8, paragraph 4 of the instant specification], argon as taught in Uchiumi would comprise a “plasma producing gas”, thus at least the embodiments of Uchiumi where argon and any of oxygen, hydrogen, nitrogen, ammonia, fluorine, and carbon dioxide are used as the gas mixture read on an additional gas selected among the group consisting of oxygen, hydrogen, nitrogen, ammonia, fluorine, and carbon dioxide.
Regarding claim 5, modified Uchiumi teaches using optical spectroscopy that monitors excited elements as the plasma observation means (Alden: Col. 2 lines 28-31) to control the addition of radicals to the furnace by “add water vapor, add oxygen gas, and so on” (further comprising adjusting flow of the additional gas forming the injected plasma, Uchiumi: [0076]). The Examiner notes that as modified Uchiumi teaches the creation of radicals to be a result of adding raw material gases which include oxygen gas, nitrogen gas, air, steam, helium gas, carbon dioxide, and the like (analogous to additional gas) and argon (a plasma-producing gas) (Uchiumi: [0075]), one of ordinary skill would recognize “so on” to mean controlling the flow of additional gases and plasma-producing gas, reading on adjusting respective flows of the plasma-producing gas and the additional gas forming the plasma. The Examiner notes that adjusting the amount of additional gas fed to the furnace would inherently change its partial pressure inside the furnace, thus modified Uchiumi reads on adjusting a partial pressure of the additional gas inside the extraction chamber according to the monitored elements.
Regarding claim 10, modified Uchiumi teaches an embodiment where in the method for recycling waste materials of the present invention, the metal compound recovered is preferably an indium compound (wherein each of the extracted species is a metallic species; Uchiumi: [0033]).
Regarding claim 11, modified Uchiumi teaches in Example 1 feeding a section of LCD panel display into the recycling device and subjecting it to plasma treatment for 5 minutes (feeding the matrix sequentially as a batch; Uchiumi: [0081]).
Regarding claim 12, modified Uchiumi teaches the method is for recycling waste materials processed with a transparent conductive film such as a flat panel display, a solar cell, a touch panel, an electromagnetic wave shielding, film, a heater, or an antifogging window (a recycling process, extracting from a piece of electronic waste; Uchiumi: [0001]).
Regarding claim 13, Uchiumi teaches a method for recycling waste materials (Title), where it is preferable to separate metals and/or metal compounds and/or organic substances from the substrate of the display by plasma treatment [0031]. Uchiumi further teaches in Fig. 4 the apparatus 401 includes a reaction furnace 414 (an extraction chamber; [0071]) containing a processed object 413 placed on an unlabeled support (a support located within the extraction chamber; [0071]), plasma 409, and a plasma generator including a torch 403 supplied by gas cylinders 411a and 411b (a plasma torch; [0071]). Uchiumi teaches examples of the raw material gas supplied to the plasma generator used include oxygen gas, nitrogen gas, air, steam, helium gas, argon, carbon dioxide, hydrogen gas, methane gas, ammonia gas, fluorine gas, and any mixture of these gases may be used [0075]. The Examiner notes a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP § 2112 (III). As the instant application discloses argon as a preferred plasma-producing gas [Page 8, paragraph 4 of the instant specification], argon as taught in Uchiumi would comprise a “plasma producing gas”, and when a mixture of gases including argon is used, Uchiumi reads on a supply of plasma-producing gas and a supply of at least one additive gas. Uchiumi further shows the lines from gas cylinders 411a and 411b merge (a gas mixing device; Fig. 4), and the plasma torch is pointed towards the processed object (the plasma torch being configured for generating a plasma directed towards the support; Fig. 4). 
Uchiumi teaches selective recovery of indium components, and that components of the gas entering from the gas supply path 308 due to the electric are ionized, dissociated, and excited, and various ions and radicals caused by the components of the gas are generated [0061], and the presence of a plasma observation means which is used to control the frequency and addition of radicals to the furnace [0076], but does not teach the type of observation means, a control unit, or a moveable support.
Alden teaches a metallurgical controlling method (Title), by means of optical spectrometry whereby one first determines characteristic emissions or absorptions and identifies the atomic or molecular origin of the emissions/absorptions, that one during a running process records changes in the characteristic emissions/absorptions and relates these changes to the condition of the process and with reference hereto controls the process (an optical emission spectroscopy apparatus; Abstract). Alden further teaches one calculates preferably the ratio between intensities of at least two emitting products and/or the intensities at least two different wave lengths of one emitting product (Col. 2 lines 28-31). The Examiner notes that while Alden does not use the term “excited elements”, excitation index is defined by Dictionary of Materials to be the ratio of the intensities of two spectral lines of an element with different excitation energies. As Alden compares the ratio of light intensities of the emitted products, Alden clearly relies on monitoring excited elements, reading on being configured to continuously monitor excited elements. Alden further teaches a solution to the problem in the art where visual observation proves imprecise in effectively observing plasma smelting processes and in determining when to interrupt a smelting process, which is solved by the invention of Alden (Col. 1 lines 21-24, Col. 2 lines 16-19) and employing the signal as an input signal to means for varying process control parameters affecting the individual process stages (Claim 1 (e) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical spectrometry-based control method of Alden as the plasma-observation means of Uchiumi to monitor excited elements to incorporate more precise analysis of the process to more efficiently vary process control parameters, improving control output to change the  frequency of the power supply. Doing so would have been further obvious as Uchiumi does not teach a specific  plasma observation means and one of ordinary skill would look to the art to find a suitable and advantageous means of doing so.
Modified Uchiumi further teaches the distance from the plasma generating portion to the base material is not particularly limited, for example several mm to several m (Uchiumi: [0062]), and recovering indium oxide selectively at 850 °C (Uchiumi: [0079]), and that with optical spectroscopy temperature can easily be followed in a process by recording and comparing the intensities in different emission/absorption bands from one and the same molecule and/or the width of an emission/absorption band from one and the same molecule (Alden: Col. 5 lines 33-38) but does not teach controlling the temperature in the reaction furnace.
Cusick teaches an apparatus for the melting, combustion or incineration of materials (Title), where an arc plasma furnace comprises a melter shell 22 and melter hood 24, the melter shell 22 containing the materials melted in a molten pool 36 (a matrix disposed on a support within the extraction chamber; Col. 8 lines 7-29). Cusick further teaches the melter shell 22 and melter hood 24 can be moved vertically relative to each other to adjust the position of the torches relative to the melt pool and that adjusting the distance between the torches and the material processed is used to control temperature of the materials (wherein the support is movable with respect to the plasma torch to change the distance between the support and the plasma torch during injection of the plasma; Col. 5 lines 7-10, Claim 7, Col. 12 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a movable support as taught by Cusick to control the distance between the plasma torch and the matrix and support of modified Uchiumi to maintain a temperature of the matrix at 850 °C in order to selectively recover indium oxide, improving the recovery of indium oxide from the waste materials. Doing so would have been further obvious as Uchiumi teaches the distance between the support and the torch is not particularly limited. 
It would have been further obvious to use optical spectroscopy as taught by modified Uchiumi to control the movable support as modified Uchiumi teaches optical spectroscopy to easily measure temperature, and doing so would not require a separate temperature detection means. 
The Examiner notes that while modified Uchiumi does not teach using a control unit comprising a calculator or an interface (see claim interpretation under 112(f) above), modified Uchiumi teaches using a human operator to interpret spectroscopy data and calculate ratios between emission spectra intensities, and in turn apply control inputs to the process of the recycling method (Alden: Col. 2 lines 28-31) . It has long been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art and presents a case of prima facie obviousness. See MPEP § 2144.04 (III). It would have been obvious to one of ordinary skill before the effective filing date to have replaced the human interpretation of spectroscopy data and determining appropriate process control steps (analogous to the function of a calculator as described in the instant specification) and applying of appropriate process control steps (analogous to an interface as described in the instant specification) with an automated control unit comprising a calculator to interpret spectroscopy data and perform calculations to determine ratios between emissions spectra, and an interface to apply process control steps to the relevant components of the system.
Regarding claim 16, modified Uchiumi teaches when an indium component or the like becomes a state other than a solid such as a liquid or a gas due to the radical action or heat action of plasma and adheres to the inner wall or the like inside the apparatus, for example, the inside of the furnace, a protective sheet may be provided inside the device so that the adhered indium component can be recovered from the protective sheet on a regular basis, which one of ordinary skill would recognize is placed on the furnace wall to prevent buildup of indium compounds on the furnace wall itself (a collection plate located within the extraction chamber and configured for deposition of the single species extracted from the matrix thereon; Uchiumi [0079]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Cusick with evidence from Dictionary of Materials as applied to claim 1 above, and further in view of Gotovchikov et al (US 5750822 A), hereinafter Gotovchikov.
Regarding claim 6, modified Uchiumi teaches separating an organic substance by irradiating with plasma (Uchiumi: [0057]), but does not teach a preliminary step of pyrolysis of the matrix with the injected plasma.
Gotovchikov teaches a processing of sold mixed waste (Title), where waste material is heated by means of a plasma torch (Abstract). Gotovchikov further teaches providing a sealed container with a vacuum or with a reducing atmosphere such as of inert gases allows the plasma melter to be operated in a pyrolysis mode wherein organics are pyrolyzed forming hydrocarbons which are directed to an off-gas system, with the carbon residues and oxides falling down in ash form into the melter (step of pyrolysis of the matrix with the injected plasma; Col. 6 lines 58-64). Gotovchikov further teaches the invention allows a non-radioactive molten metal mass to crystallize into a compact ingot which could be recycled (Col. 2 lines 9-11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pyrolysis step of Gotovchikov into the invention of modified Uchiumi, in order to incorporate the ability to recover the organic and metal constituents in separate forms as taught by Gotovchikov, with predictable benefits to the purity of each substance recovered. The Examiner notes that while Gotovchikov does not teach performing the pyrolysis to be prior to injecting the plasma into the extraction chamber, one of ordinary skill would recognize that the pyrolysis would have to be performed prior to the recovery of metals in order to separate organic compounds or other undesirable compounds from the material without loss of the target valuable metals for recovery. Further the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, indicating the pyrolysis step of Gotovchikov can also be performed, for example, as the first step of a plasma smelting process. See MPEP § 2144.04 (IV) C.
	The Examiner notes that as Gotovchikov teaches the use of inert gases during the pyrolysis step, and modified Uchiumi teaches using argon (analogous to the plasma-producing gas) (Uchiumi: [0075]), and argon is an inert gas, it would have been further obvious to use argon to perform the pyrolysis step of Gotovchikov using only argon gas, as argon is already used in modified Uchiumi, reading on performing pyrolysis of the matrix with a plasma comprising the plasma-producing gas and lacking the additional gas.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, Cusick, and Gotovchikov and evidentiary reference Dictionary of Materials as applied to claim 6 above, and further in view of Schutte (US 20030143318 A1) and Study of Plasma System by OES, hereinafter Study of Plasma. 
Regarding claims 7-8, modified Uchiumi teaches plasma treatment, which is characteristic of the method for recycling FPD waste materials of the present invention, is performed (Uchiumi: [0057]), where a reaction furnace 414 contains a processed object 413 to be plasma processed (Uchiumi: [0071]). The Examiner notes that while modified Uchiumi is silent to a step of the processed object being introduced into the reactor, one of ordinary skill in the art would understand the object must be inherently inserted into the furnace to be acted upon, reading on introducing the matrix in the extraction chamber. Modified Uchiumi further teaches examples of the raw material gas supplied to the plasma generator used includes argon (the plasma-producing gas feeding the plasma torch comprises argon; Uchiumi: [0075]). Modified Uchiumi does not teach monitoring the plasma comprising the plasma-producing gas and lacking the additional gas by optical emission spectroscopy to detect stabilization of the plasma before introduction of the matrix, or wherein detecting the stabilization of the plasma comprises detecting a stabilization of the amount of argon in the plasma by optical emission spectroscopy.
Schutte teaches an apparatus and method for thermal spraying (Title), where known variants of thermal spraying include plasma spraying [0004]. Schutte further teaches at least one feature of the thermal spraying process which influences the quality of the sprayed layer and which is responsible for the formation of the layer and its properties, is recorded, evaluated and assessed, checked, monitored and/or regulated, and both analogue and digital spectroscopic arrangements can be used as optical emission spectroscopic arrangements (Abstract). Schutte further teaches the invention preferably records and spectrally decomposes the emissions occurring in the spray jet in the visible range (preferably 350 nm-850 nm) [0026], but is silent to wherein the stabilization of plasma is detected and measuring a stabilization of the amount of argon in the plasma. Schutte further teaches using the optical emission spectroscopic arrangement can advantageously be used for online regulation and if necessary, also for optimizing one or a plurality of parameters (Abstract). 
Study of Plasma teaches low-temperature and low-pressure plasma was investigated by OES (optical emission spectroscopy) where changes in the spectral range 300–600 nm during the transition between discharge modes contributed to the emission of metal particles sputtered from the cathode material (Abstract). Study of Plasma further teaches the observation was able to confirm the presence of stable discharge of a second mode (p. 185, paragraph 1). The Examiner notes that while Study of Plasma is silent to detecting the amount of argon, one of ordinary skill would understand that optical emission spectroscopy spectra peak intensities correspond with the number of emissions of a substance, and in turn the amount of said substance, therefore Study of Plasma reads on wherein detecting the stabilization of the plasma comprises detecting a stabilization of the amount of argon. Study of Plasma further teaches correlation of a stable discharge with cleaner plasma, where the discharge the surface of the cathode is more intensively sputtered by the positive ions of working gas (p. 185, paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of an optical emission spectroscopy operating from 350-850 nm as taught by Schutte to detect plasma stabilization by monitoring emissions in the spectral range of 300-600 nm to detect the amount of argon in the plasma as taught by Study of Plasma into the invention of Uchiumi, in order to optimize process parameters as taught by Schutte and to increase the activity of the working gas as taught by Study of Plasma. The Examiner notes that while Schutte and Study of Plasma does not teach the detection of stability to be preliminary, it would be predictably advantageous to do so to ensure stable operating conditions are achieved in the extraction chamber prior to the treatment of the matrix to ensure the desired recovery of metal. The Examiner further notes the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, indicating the stability detection step of Schutte and Study of Plasma can also be performed, for example, as the first step of a plasma smelting process. See MPEP § 2144.04 (IV) C.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Cusick and evidentiary reference Dictionary of Materials, as applied to claim 1 above, and further in view of Avrukh et al (WO 0243905 A2, original document), hereinafter Avrukh. 
Regarding claim 9, modified Uchimi teaches a collection plate for collecting indium compounds (Uchiumi: [0079]), but does not teach setting a collection plate at a determined potential according to the species to collect in order to enhance deposition of said molecules on the collection plate.
Avrukh teaches a method and apparatus for the production of metal powder granules by electric discharge (Title), where a process anode and a means for initiating discharge from a metal source are provided in a vacuum chamber. An electric discharge is generated between the discharge initiation means and the metal source as the cathode, in order to raise the surface temperature of the metal source above its boiling point and to generate metal vapor and metallic plasma (Abstract). Avrukh further teaches a stream of particles can be collected on a rotating drum or a belt, and a voltage of 12-100 V is applied to the drum or belt, and that the application of voltage is unnecessary for metals with low melting temperatures (page 12, paragraph 1). The Examiner notes that while Avrukh does not describe the drum or belt as a “collection plate”, one of ordinary skill in the art would understand the drum or belt collecting the stream of particles to be a collection plate. The Examiner further notes that as the application of voltage is used for some metals, but the application for voltage is unnecessary for metals with low melting temperatures, Avrukh reads on setting a collection plate at a determined potential according to the species to collect in order to enhance deposition of said molecules on the collection plate. Avrukh further teaches as a result of this voltage, the particles are easily removed by a brush or scraper, and the particles collected in this way are soft and that slight abrasion by the scraper is sufficient to create fine particles (page 12, paragraph 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collection plate set at a determined potential as taught by Avrukh into the apparatus taught by Uchiumi to selectively collect indium on the collecting plate, and to improve the ease of removing particles taught by Avrukh.

Allowable Subject Matter
Claims 4 and 15 are free from the prior art, but stand rejected as noted above under 35 U.S.C. 112(b) due to their dependence on claims 1 and 13 respectively 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 15, the closest identified prior art of record is Uchiumi, in view of Alden, and Cusick with evidence from Dictionary of Materials as applied to claim 1, in view of Camacho (US 4718477 A). 
Modified Uchiumi teaches the power supply voltage and frequency of the plasma torch are not particularly limited and may be changed during plasma processing (Uchiumi: [0062]) and using optical spectroscopy (Alden: Abstract, Col. 1 lines 21-24, Col. 2 lines 16-19) as the optical spectroscopy means for controlling the frequency of the power supply (Uchiumi: [0076]), but does not teach setting the matrix at a determined potential related to the plasma or adjusting the potential according to excited elements, or an RF filter.
	Camacho teaches an apparatus and method for processing reactive metals (Title), which includes a plasma arc torch mounted to a heating chamber, which is operable in the transfer arc mode (Abstract), where a power supply means is operatively is connected to both a rear electrode and a hearth, for operating the torch in a transfer arc mode wherein the [plasma] arc extends from the bore of the rear electrode to the hearth (Col. 2 lines 37-41). Camacho further teaches the arc current is set and controlled at a control panel on a power supply, where the arc length and arc gas are regulated to determine the arc voltage [between the metal in the hearth and the electrode] (Col. 4 lines 32-35). Camacho does not teach configuring the potential of a matrix however, as Camacho uses a transferred arc mode and sets a voltage gradient between the plasma torch and the hearth (analogous to the matrix/support of the instant case), rather than setting a potential of the hearth itself, unlike the instant case. Camacho further does not teach an RF filter.	
	Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a process for extracting a species of a plurality of species from a matrix further comprising setting the matrix at a determined potential related to the plasma and adjusting the potential according to monitored excited elements, or a system for selective extraction of species from a matrix comprising a power source configured to set the matrix disposed on the support at a determined potential.
Response to Arguments
Applicant’s arguments, see pages 10 and 12, filed 8 July 2022, with respect to claims 1-13 and 15 have been fully considered and are persuasive.  The rejection of 10 March 2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references as outlined above.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                  


/VANESSA T. LUK/Primary Examiner, Art Unit 1733